TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00610-CV




Jeffrey R. Boggess, Appellant

v.

Martha Boggess, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. FM403861, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant Jeffrey R. Boggess has notified this Court that he has filed a petition for
bankruptcy (Cause No. 0543010, United States Bankruptcy Court, N.D. Texas, Fort Worth
Division).  Accordingly, the appeal is abated.  See 11 U.S.C. § 362; Tex. R. App. P. 8.  It is the
parties’ responsibility to notify the Court as soon as possible if an event occurs that would allow
reinstatement.  See Tex. R. App. P. 8.3.  Failure to notify the Court of an event allowing
reinstatement may result in dismissal for want of prosecution.  See Tex. R. App. P. 42.3(b).
 
 
                                                                                                                                                            
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed:   April 21, 2005